 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DE’MARIAN A. CLEMONS,
                                                          Case No.: 2:13-cv-00093-RFB-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                   (Docket No. 249)
14   BRIAN WILLIAMS, et al.,
15          Defendant(s).
16         Defendants’ counsel moves for leave to file its motion to withdraw (Docket No. 250) under
17 seal. Docket No. 249. For the reasons below, the Court defers ruling on that request until, as
18 detailed below, Defendants file a supplement to their motion.         Defendants must file that
19 supplement by September 6, 2019.
20 I.      STANDARDS
21         There is a strong presumption of public access to judicial records. See Kamakana v. City
22 & County of Honolulu, 447 F.3d 172, 1178 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins.
23 Co., 331 F.3d 1122, 1135 (9th Cir. 2003). To keep documents attached to non-dispositive motions
24 confidential, parties must make a “particularized showing” of “good cause.” See Kamakana, 447
25 F.3d at 1180 (quoting Foltz, 331 F.3d at 1137).
26         Any request to seal documents must be “narrowly tailored to the material that warrants
27 secrecy. E.g., Ervine v. Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016) (citing Press-
28 Enterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1986)). Thus, if confidential material can

                                                     1
 1 be easily redacted while leaving meaningful material available to the public, the Court must order
 2 that redacted versions be filed rather than sealing entire documents. Foltz, 331 F.3d at 1137; see
 3 also In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 425 (9th Cir. 2011)
 4 (the district court must “keep in mind the possibility of redacting the sensitive material”).
 5 II.     ANALYSIS
 6         Defendants’ request to seal the motion to withdraw is not narrowly tailored to the material
 7 that they allege warrants secrecy.        Defendants assert that the “motion identifies several
 8 communications between attorneys at the [Office of the Nevada Attorney General] and Ms.
 9 Dressler” and that those “communications involve legal advice concerning the instant case.”
10 Docket No. 249 at 3. Defendants fail to identify the communications in a twenty-page filing that
11 allegedly warrant secrecy. It is unclear to the Court why all twenty pages should be sealed rather
12 than redacting actual confidential material.
13 III.    CONCLUSION
14         Therefore, the Court defers ruling on Defendants’ motion for leave to seal the motion to
15 withdraw (Docket No. 250). No later than September 6, 2019, Defendants must file a supplement
16 to their motion that explains with particularity whether the alleged confidential material in the
17 motion can be easily redacted. If the material can be easily redacted, Defendants must also file a
18 proposed redacted version of the motion by the same date.
19         IT IS SO ORDERED.
20         Dated: August 23, 2019
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26
27
28

                                                     2
